DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 04/06/2021. 
Claim(s) 6, 15, 16, 18 and 19 are currently pending. 
Claim(s) 6 have been amended. 
Claim(s) 1-5, 7-14 and 17 have been canceled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leslye Davidson on 05/03/2021.
The application has been amended as follows: 

Cancel claims 18 and 19.


16.  The method according to claim 15, characterized in that the sol-gel process at least comprises the following steps: 
c) providing a precursor mixture including a silicon source, a carbon source and optionally a dopant, wherein the precursor mixture is present in a solvent; and
d) treating the precursor mixture at an elevated temperature while drying the precursor mixture


Add the following claims:
20.  The method according to claim 16, characterized in that the sol-gel process comprises the following further step:
 	e) heating the dried precursor mixture to a temperature in a range of ≥ 800°C to ≤ 1200°C.
21.  The method of claim 16, characterized in that the sol-gel process comprises the following further step:
e) heating the dried precursor mixture to a temperature in a range of ≥ 900°C to ≤ 1100°C.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 6

	Zhang teaches heating a mixture comprising a silicon source and a carbon source in a reactor at a temperature of 1350°C to 1650°C, wherein carbon is present in an amount greater than the equimolar amount [Page 4].
	Zhu teaches a silicon carbide nanostructure comprising a carbon shell [paragraphs 0101-0165].
	Friedel teaches a method for producing nanostructured silicon carbide, wherein the reactor comprises a deposition surface the temperature of which is reduced relative to at least one further reactor surface [page 2].
	However, the prior art of record, whether alone or in combination, fail to teach a step b) that is carried out in a reactor comprising a deposition surface having a temperature reduced by an amount in a range of  ≥ 50°C to ≤ 100°C compared to the temperature generally set in the reactor in the aforesaid range of >1650°C to ≤ 1700°C, and wherein carbon is provided in an amount greater than the equimolar amount such a carbon-containing protective layer is formed on the silicon carbide.
Regarding claims 15, 16, 20 and 21
	Claims 6, 15, 16, 20 and 21 are allowed based on their dependency on claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721